EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chalin A. Smith (Reg # 41,569) on 04/21/22.
The application has been amended as follows: 
In claim 1, line 2, please delete the phrase “a formula selected from the group consisting of:” and replace it with the phrase ----the formula:----
Claim 7 (Cancelled) 
Claim 13 (Canceled) 

	 










REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed have overcome the claims rejections of the office action mailed 01/13/22.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-6, 8-12 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The compound and method of Applicant’s claimed invention are different from those of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  For example, the compound or cobalamin derivative of formula(I) possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the said compound or cobalamin derivative contain the X ligand of the given formula -(CH2)1-5-S-(CH2)0-3-CH3 that is different, not suggested in the prior art, nor is obvious over the compounds of prior art. 
Also, Applicant’s cobalamins compound or cobalamin derivative has an advantage of improving bioactivity and bioavailability that allows the application of the cobalamin derivative in orally applicable formulations. Furthermore, the compound provides superior repair of the enzymatic activity of pathogenic variants of the cobalamin processing enzyme CblC, and longer-lasting reduction of toxic MMA in cblC human fibroblasts. 
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed compound or method. Moreover, the compound and method of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623